Exhibit 10.2

AMENDED AND RESTATED

INVESTMENT ADVISORY MANAGEMENT AGREEMENT

BETWEEN

PENNANTPARK FLOATING RATE CAPITAL LTD.

AND

PENNANTPARK INVESTMENT ADVISERS, LLC

AMENDED AND RESTATED AGREEMENT (this “Agreement”) made this 7th day of August,
2012, by and between PENNANTPARK FLOATING RATE CAPITAL LTD., a Maryland
corporation (the “Corporation”), and PENNANTPARK INVESTMENT ADVISERS, LLC, a
Delaware limited liability company (the “Adviser”).

WHEREAS, the Corporation operates as a closed-end management investment company;

WHEREAS, the Corporation has filed an election to be treated as a business
development company under the Investment Company Act of 1940, as amended (the
“1940 Act”);

WHEREAS, the Corporation and the Adviser are party to that certain investment
advisory management agreement dated April 7, 2011 by and between the Corporation
and the Adviser (the “Prior Agreement”); and

WHEREAS, the Corporation and the Adviser desire to amend and restate the Prior
Agreement to set forth the terms and conditions for the continued provision by
the Adviser of investment advisory services to the Corporation.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the parties hereby agree as follows:

1. Duties of the Adviser.

(a) The Corporation hereby employs the Adviser to act as the investment adviser
to the Corporation and to manage the investment and reinvestment of the assets
of the Corporation, subject to the supervision of the Board of Directors of the
Corporation, for the period and upon the terms herein set forth, (i) in
accordance with the investment objective, policies and restrictions that are set
forth in the Corporation’s registration statement, as the same may be amended
from time to time, (ii) in accordance with the 1940 Act and (iii) during the
term of this Agreement in accordance with all other applicable federal and state
laws, rules and regulations, and the Corporation’s charter and by-laws. Without
limiting the generality of the foregoing, the Adviser shall, during the term and
subject to the provisions of this Agreement, (i) determine the composition of
the portfolio of the Corporation, the nature and timing of the changes therein
and the manner of implementing such changes; (ii) identify, evaluate and
negotiate the structure of



--------------------------------------------------------------------------------

the investments made by the Corporation; (iii) close and monitor the
Corporation’s investments; determine the securities and other assets that the
Corporation will purchase, retain, or sell; perform due diligence on prospective
portfolio companies; and (vi) provide the Corporation with such other investment
advisory, research and related services as the Corporation may, from time to
time, reasonably require for the investment of its funds. The Adviser shall have
the power and authority on behalf of the Corporation to effectuate its
investment decisions for the Corporation, including the execution and delivery
of all documents relating to the Corporation’s investments and the placing of
orders for other purchase or sale transactions on behalf of the Corporation. In
the event that the Corporation determines to acquire debt financing, the Adviser
will arrange for such financing on the Corporation’s behalf, subject to the
oversight and approval of the Corporation’s Board of Directors. If it is
necessary for the Adviser to make investments on behalf of the Corporation
through a special purpose vehicle, the Adviser shall have authority to create or
arrange for the creation of such special purpose vehicle and to make such
investments through such special purpose vehicle in accordance with the 1940
Act.

(b) The Adviser hereby accepts such employment and agrees during the term hereof
to render the services described herein for the compensation provided herein.

(c) Subject to the requirements of the 1940 Act, the Adviser is hereby
authorized to enter into one or more sub-advisory agreements with other
investment advisers (each, a “Sub-Adviser”) pursuant to which the Adviser may
obtain the services of the Sub-Adviser(s) to assist the Adviser in fulfilling
its responsibilities hereunder. Specifically, the Adviser may retain a
Sub-Adviser to recommend specific securities or other investments based upon the
Corporation’s investment objective and policies, and work, along with the
Adviser, in structuring, negotiating, arranging or effecting the acquisition or
disposition of such investments and monitoring investments on behalf of the
Corporation, subject to the oversight of the Adviser and the Corporation. The
Adviser, and not the Corporation, shall be responsible for any compensation
payable to any Sub-Adviser. Any sub-advisory agreement entered into by the
Adviser shall be in accordance with the requirements of the 1940 Act and other
applicable federal and state law.

(d) The Adviser shall for all purposes herein provided be deemed to be an
independent contractor and, except as expressly provided or authorized herein,
shall have no authority to act for or represent the Corporation in any way or
otherwise be deemed an agent of the Corporation.

(e) The Adviser shall keep and preserve, in the manner and for the period that
would be applicable to investment companies registered under the 1940 Act any
books and records relevant to the provision of its investment advisory services
to the Corporation and shall specifically maintain all books and records with
respect to the Corporation’s portfolio transactions and shall render to the
Corporation’s Board of Directors such periodic and special reports as the Board
may reasonably request. The Adviser agrees that all records that it maintains
for the Corporation are the property of the Corporation and will surrender
promptly to the Corporation any such records upon the Corporation’s request,
provided that the Adviser may retain a copy of such records.

 

- 2 -



--------------------------------------------------------------------------------

2. Corporation’s Responsibilities and Expenses Payable by the Corporation. All
investment professionals of the Adviser and their respective staffs, when and to
the extent engaged in providing investment advisory and management services
hereunder, and the compensation and routine overhead expenses of such personnel
allocable to such services, will be provided and paid for by the Adviser and not
by the Corporation. The Corporation will bear all other costs and expenses of
its operations and transactions, including (without limitation) those relating
to: organization and offering; calculating the Corporation’s net asset value
(including the cost and expenses of any independent valuation firm); expenses
incurred by the Adviser payable to third parties, including agents, consultants
or other advisors, in monitoring financial and legal affairs for the Corporation
and in monitoring the Corporation’s investments and performing due diligence
(including related legal expenses) on its prospective portfolio companies;
interest payable on debt, if any, incurred to finance the Corporation’s
investments and expenses related to unsuccessful portfolio acquisition efforts;
offerings of the Corporation’s common stock and other securities; investment
advisory and management fees; administration fees payable under the
Administration Agreement (the “Administration Agreement”) between the
Corporation and PennantPark Investment Advisers, LLC (the “Administrator”), the
Corporation’s administrator; fees payable to third parties, including agents,
consultants or other advisors, relating to, or associated with, evaluating and
making investments, including costs associated with meeting potential financial
sponsors; transfer agent and custodial fees; federal and state registration
fees; all costs of registration and listing the Corporation’s shares on any
securities exchange; federal, state and local taxes; independent directors’ fees
and expenses; costs of preparing and filing reports or other documents required
by the Securities and Exchange Commission; costs of any reports, proxy
statements or other notices to stockholders, including printing costs; costs
associated with individual or group stockholders; the Corporation’s allocable
portion of the fidelity bond, directors and officers/errors and omissions
liability insurance, and any other insurance premiums; direct costs and expenses
of administration, including printing, mailing, long distance telephone,
copying, secretarial and other staff, independent auditors and outside legal
costs; and all other expenses incurred by the Corporation or the Administrator
in connection with administering the Corporation’s business, including payments
under the Administration Agreement between the Corporation and the Administrator
based upon the Corporation’s allocable portion of the Administrator’s overhead
in performing its obligations under the Administration Agreement, including rent
and the allocable portion of the cost of the Corporation’s chief compliance
officer and chief financial officer and their respective staffs.

3. Compensation of the Adviser. The Corporation agrees to pay, and the Adviser
agrees to accept, as compensation for the services provided by the Adviser
hereunder, a base management fee (“Base Management Fee”) and an incentive fee
(“Incentive Fee”) as hereinafter set forth. The Corporation shall make any
payments due hereunder to the Adviser or to the Adviser’s designee as the
Adviser may otherwise direct. To the extent permitted by applicable law, the
Adviser may elect, or adopt a deferred compensation plan pursuant to which it
may elect, to defer all or a portion of its fees hereunder for a specified
period of time.

 

- 3 -



--------------------------------------------------------------------------------

(a) The Base Management Fee shall be calculated at an annual rate of 1.00% of
the Corporation’s gross assets (net of U.S. Treasury Bills, temporary draws
under any credit facility and/or repurchase agreements or other balance sheet
transactions undertaken at the end of a fiscal quarter for purposes of
preserving investment flexibility for the next quarter). For services rendered
under this Agreement, the Base Management Fee will be payable quarterly in
arrears. For the first calendar quarter of the Corporation’s operations, the
Base Management Fee will be calculated based on the initial value of the
Corporation’s gross assets. Subsequently, the Base Management Fee will be
calculated based on the average value of the Corporation’s gross assets at the
end of the two most recently completed calendar quarters, and appropriately
adjusted for any share issuances or repurchases during the current calendar
quarter. Base Management Fees for any partial month or quarter will be
appropriately pro rated.

(b) The Incentive Fee shall consist of two parts, as follows:

 

  (i)

One part will be calculated and payable quarterly in arrears based on the
pre-Incentive Fee net investment income for the immediately preceding calendar
quarter. For this purpose, pre-Incentive Fee net investment income means
interest income, dividend income and any other income (including any other fees
(other than fees for providing managerial assistance), such as commitment,
origination, structuring, diligence and consulting fees and fees for providing
significant managerial assistance or other fees that the Corporation receives
from portfolio companies) accrued by the Corporation during the calendar
quarter, minus the Corporation’s operating expenses for the quarter (including
the Base Management Fee, expenses payable under the Corporation’s Administration
Agreement to the Administrator, and any interest expense and dividends paid on
any issued and outstanding preferred stock, but excluding the Incentive Fee).
Pre-Incentive Fee net investment income includes, in the case of investments
with a deferred interest feature (such as original issue discount, debt
instruments with pay in kind interest and zero coupon securities), accrued
income that the Corporation has not yet received in cash. Pre-Incentive Fee net
investment income does not include any realized capital gains, realized capital
losses or unrealized capital appreciation or depreciation. Pre-Incentive Fee net
investment income, expressed as a rate of return on the value of the
Corporation’s net assets at the end of the immediately preceding calendar
quarter, will be compared to a “hurdle rate” of 1.75% per quarter (7.00%
annualized). The Corporation’s net investment income used to calculate this part
of the Incentive Fee is also included in the amount of its gross assets used to
calculate the 1.00% Base Management Fee. The Corporation will pay the Adviser an
Incentive Fee with respect to the Corporation’s pre-Incentive Fee net investment
income in each calendar quarter as follows: (1) no Incentive Fee in any calendar
quarter in which the Corporation’s pre-Incentive Fee net investment income does
not exceed the hurdle rate of

 

- 4 -



--------------------------------------------------------------------------------

  1.75%; (2) 50% of the Corporation’s pre-Incentive Fee net investment income
with respect to that portion of such pre-Incentive Fee net investment income, if
any, that exceeds the hurdle rate but is less than 2.9167% in any calendar
quarter (11.67% annualized); this portion of the pre-Incentive Fee net
investment income (which exceeds the hurdle but is less than 2.9167%) is
referred to herein as the “catch-up.” The “catch-up” is meant to provide the
Adviser with approximately 20% of the Corporation’s pre-Incentive Fee net
investment income as if a hurdle did not apply if this net investment income
exceeds 2.9167% in any calendar quarter; and (3) 20% of the amount of the
Corporation’s pre-Incentive Fee net investment income, if any, that exceeds
2.9167% in any calendar quarter (11.67% annualized) payable to the Adviser (once
the hurdle is reached and the catch-up is achieved, 20% of all pre-Incentive Fee
investment income thereafter is allocated to the Adviser). These calculations
will be appropriately pro rated for any period of less than three months and
adjusted for any share issuances or repurchases during the relevant quarter.

 

  (ii) The second part of the Incentive Fee (the “Capital Gains Fee”) will be
determined and payable in arrears as of the end of each calendar year (or upon
termination of this Agreement as set forth below), commencing with December 31,
2011, and will equal 20.0% of the Corporation’s realized capital gains, if any,
on a cumulative basis from inception through the end of each calendar year,
computed net of all realized capital losses and net unrealized capital
depreciation on a cumulative basis, less the aggregate amount of any previously
paid capital gain Incentive Fees, with respect to each of the investments in the
Corporation’s portfolio; provided that the Incentive Fee determined as of
December 31, 2011 will be calculated for a period of shorter than twelve
calendar months to take into account any realized capital gains computed net of
all realized capital losses and unrealized capital depreciation from inception.
In the event that this Agreement shall terminate as of a date that is not a
calendar year end, the termination date shall be treated as though it were a
calendar year end for purposes of calculating and paying a Capital Gains Fee.

4. Covenants of the Adviser. The Adviser covenants that it is registered as an
investment adviser under the Advisers Act. The Adviser agrees that its
activities will at all times be in compliance in all material respects with all
applicable federal and state laws governing its operations and investments.

5. Excess Brokerage Commissions. The Adviser is hereby authorized, to the
fullest extent now or hereafter permitted by law, to cause the Corporation to
pay a member of a national securities exchange, broker or dealer an amount of
commission for effecting a securities transaction in excess of the amount of
commission another member of such exchange, broker or

 

- 5 -



--------------------------------------------------------------------------------

dealer would have charged for effecting that transaction, if the Adviser
determines in good faith, taking into account such factors as price (including
the applicable brokerage commission or dealer spread), size of order, difficulty
of execution, and operational facilities of the firm and the firm’s risk and
skill in positioning blocks of securities, that such amount of commission is
reasonable in relation to the value of the brokerage and/or research services
provided by such member, broker or dealer, viewed in terms of either that
particular transaction or its overall responsibilities with respect to the
Corporation’s portfolio, and constitutes the best net results for the
Corporation.

6. Limitations on the Employment of the Adviser. The services of the Adviser to
the Corporation are not exclusive, and the Adviser may engage in any other
business or render similar or different services to others including, without
limitation, the direct or indirect sponsorship or management of other investment
based accounts or commingled pools of capital, however structured, having
investment objectives similar to those of the Corporation, so long as its
services to the Corporation hereunder are not impaired thereby, and nothing in
this Agreement shall limit or restrict the right of any manager, partner,
officer or employee of the Adviser to engage in any other business or to devote
his or her time and attention in part to any other business, whether of a
similar or dissimilar nature, or to receive any fees or compensation in
connection therewith (including fees for serving as a director of, or providing
consulting services to, one or more of the Corporation’s portfolio companies,
subject to applicable law). So long as this Agreement or any extension, renewal
or amendment remains in effect, the Adviser shall be the only investment adviser
for the Corporation, subject to the Adviser’s right to enter into sub-advisory
agreements. The Adviser assumes no responsibility under this Agreement other
than to render the services called for hereunder. It is understood that
directors, officers, employees and stockholders of the Corporation are or may
become interested in the Adviser and its affiliates, as directors, officers,
employees, partners, stockholders, members, managers or otherwise, and that the
Adviser and directors, officers, employees, partners, stockholders, members and
managers of the Adviser and its affiliates are or may become similarly
interested in the Corporation as stockholders or otherwise.

7. Responsibility of Dual Directors, Officers and/or Employees. If any person
who is a manager, partner, officer or employee of the Adviser or the
Administrator is or becomes a director, officer and/or employee of the
Corporation and acts as such in any business of the Corporation, then such
manager, partner, officer and/or employee of the Adviser or the Administrator
shall be deemed to be acting in such capacity solely for the Corporation, and
not as a manager, partner, officer or employee of the Adviser or the
Administrator or under the control or direction of the Adviser or the
Administrator, even if paid by the Adviser or the Administrator.

8. Limitation of Liability of the Adviser; Indemnification. The Adviser (and its
officers, managers, partners, agents, employees, controlling persons, members
and any other person or entity affiliated with the Adviser, including without
limitation its general partner and the Administrator) shall not be liable to the
Corporation for any action taken or omitted to be taken by the Adviser in
connection with the performance of any of its duties or obligations under

 

- 6 -



--------------------------------------------------------------------------------

this Agreement or otherwise as an investment adviser of the Corporation, except
to the extent specified in Section 36(b) of the 1940 Act concerning loss
resulting from a breach of fiduciary duty (as the same is finally determined by
judicial proceedings) with respect to the receipt of compensation for services,
and the Corporation shall indemnify, defend and protect the Adviser (and its
officers, managers, partners, agents, employees, controlling persons, members
and any other person or entity affiliated with the Adviser, including without
limitation its general partner and the Administrator, each of whom shall be
deemed a third party beneficiary hereof, collectively, the “Indemnified
Parties”) and hold them harmless from and against all damages, liabilities,
costs and expenses (including reasonable attorneys’ fees and amounts reasonably
paid in settlement) incurred by the Indemnified Parties in or by reason of any
pending, threatened or completed action, suit, investigation or other proceeding
(including an action or suit by or in the right of the Corporation or its
security holders) arising out of or otherwise based upon the performance of any
of the Adviser’s duties or obligations under this Agreement or otherwise as an
investment adviser of the Corporation. Notwithstanding the preceding sentence of
this Paragraph 8 to the contrary, nothing contained herein shall protect or be
deemed to protect the Indemnified Parties against or entitle or be deemed to
entitle the Indemnified Parties to indemnification in respect of, any liability
to the Corporation or its security holders to which the Indemnified Parties
would otherwise be subject by reason of willful misfeasance, bad faith or gross
negligence in the performance of the Adviser’s duties or by reason of the
reckless disregard of the Adviser’s duties and obligations under this Agreement
(as the same shall be determined in accordance with the 1940 Act and any
interpretations or guidance by the Securities and Exchange Commission or its
staff thereunder).

9. Effectiveness, Duration and Termination of Agreement. This Agreement shall
become effective as of the first date above written. This Agreement shall remain
in effect for two years, and thereafter shall continue automatically for
successive annual periods, provided that such continuance is specifically
approved at least annually by (a) the vote of the Corporation’s Board of
Directors, or by the vote of a majority of the outstanding voting securities of
the Corporation and (b) the vote of a majority of the Corporation’s directors
who are not parties to this Agreement or “interested persons” (as such term is
defined in Section 2(a)(19) of the 1940 Act) of any such party, in accordance
with the requirements of the 1940 Act. This Agreement may be terminated at any
time, without the payment of any penalty, upon 60 days’ written notice, by the
vote of a majority of the outstanding voting securities of the Corporation, or
by the vote of the Corporation’s Directors or by the Adviser. This Agreement
will automatically terminate in the event of its “assignment” (as such term is
defined for purposes of Section 15(a)(4) of the 1940 Act). The provisions of
Paragraph 8 of this Agreement shall remain in full force and effect, and the
Adviser shall remain entitled to the benefits thereof, notwithstanding any
termination of this Agreement. Further, notwithstanding the termination or
expiration of this Agreement as aforesaid, the Adviser shall be entitled to any
amounts owed under Section 3 through the date of termination or expiration and
Section 8 shall continue in force and effect and apply to the Adviser and its
representatives as and to the extent applicable.

10. Notices. Any notice under this Agreement shall be given in writing,
addressed and delivered or mailed, postage prepaid, to the other party at its
principal office.

 

- 7 -



--------------------------------------------------------------------------------

11. Amendments. This Agreement may be amended by mutual consent, but the consent
of the Corporation must be obtained in conformity with the requirements of the
1940 Act.

12. Entire Agreement; Governing Law. This Agreement contains the entire
agreement of the parties and supersedes all prior agreements, understandings and
arrangements with respect to the subject matter hereof. This Agreement shall be
construed in accordance with the laws of the State of New York and the
applicable provisions of the 1940 Act. To the extent the applicable laws of the
State of New York, or any of the provisions herein, conflict with the provisions
of the 1940 Act, the latter shall control.

[The remainder of this page intentionally left blank]

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date above written.

 

PENNANTPARK FLOATING RATE CAPITAL LTD. By:   /s/ Arthur Penn   Name:   Arthur
Penn   Title:   Chief Executive Officer and Chairman of the Board of Directors
PENNANTPARK INVESTMENT ADVISERS, LLC By:   /s/ Arthur Penn   Name:   Arthur Penn
  Title:   Managing Member

 

- 9 -